[Cite as Taylor v. Heary, 2019-Ohio-3094.]

                              COURT OF APPEALS OF OHIO

                             EIGHTH APPELLATE DISTRICT
                                COUNTY OF CUYAHOGA

DONNA M. TAYLOR,                                   :

                Plaintiff-Appellee,                :
                                                            No. 107474
                v.                                 :

ANDREW D. HEARY,                                  :

                Defendant-Appellant.               :


                               JOURNAL ENTRY AND OPINION

                JUDGMENT: AFFIRMED
                RELEASED AND JOURNALIZED: August 1, 2019


            Civil Appeal from the Cuyahoga County Court of Common Pleas
                             Domestic Relations Division
                                Case No. DR-96-248233


                                             Appearances:

                Wuliger & Wuliger, Megan Spagnolo Lai, and William T.
                Wuliger, for appellee.

                Andrew D. Heary, pro se.


EILEEN T. GALLAGHER, P.J.:

                   Defendant-appellant, Andrew D. Heary, pro se, appeals an order of

the domestic relations court reducing, but not eliminating, his spousal support

obligation and finding him in contempt for failing to pay premiums for his ex-wife’s

long-term care insurance. He claims the following 11 assignments of error:
1. The magistrate incorrectly found that the defendant was to have paid
plaintiff’s long-term care insurance premiums from his 35% share of his social
security disability.

2. The magistrate incorrectly found that Mr. Heary was expected to pay long-
term care coverage at the time of [the former magistrate’s decision in
February 2004].

3. The magistrate falsely states, “Mr. Heary presented no evidence as a
defense to failing to pay the claim after January 2003” (in paragraph 3 on
page 6, of her June 18, 2018 decision).

4. The magistrate finding that plaintiff should receive a judgment for
$216,450 is an abuse of discretion and not supported by [the former
magistrate’s February 12, 2004 decision].

5. In sentence two of paragraph 3 on page 6 of her decision, the magistrate
incorrectly states what happened on August 2, 2005, when [the former
magistrate] filed his findings of fact and conclusions of law [in February
2004].

6. The magistrate, on page 7, paragraph 3, has incorrectly stated Ms. Taylor’s
age.

7. The magistrate refused to allow Mr. Heary to take Ms. Taylor’s deposition.

8. On page 8, the magistrate incorrectly states that Mr. Heary pays $97 per
month for health insurance.

9. The magistrate in her decision on page 7, last paragraph, sentence 2
mis[s]tates Mr. Heary’s income.

10. The magistrate wrongfully characterizes the extent of Mr. Heary’s medical
conditions and what was filed on page 9, paragraph 6.

11. The magistrate erred by allowing the plaintiff to continue to garnish Mr.
Heary’s social security after defendant filed his motion to modify in October
2016.

        We find no merit to the appeal and affirm the trial court’s judgment.
                           I. Facts and Procedural History

               Heary was divorced from his wife, plaintiff-appellee Donna M. Taylor,

pursuant to a judgment entry of divorce journalized on July 23, 1999. Taylor was

diagnosed with chronic progressive multiple sclerosis in October 1985, and, at the

time of the parties’ divorce, Taylor was totally disabled. (Magistrate’s decision dated

Sept. 19, 1998 at p. 13, incorporated into judgment entry of divorce.) Due to the

progressive nature of Taylor’s disease, the judgment entry of divorce ordered that

      [Heary] shall pay for and maintain [Taylor] as a beneficiary of the John
      Hancock Long Term Insurance Trust until [Taylor’s] death or
      remarriage, and provide annual proof to [Taylor] of his compliance
      with this obligation.

(Judgment entry of divorce at p. 7.)

               In February 2016, Taylor’s condition had worsened to the point that

she could no longer independently care for herself, and she was admitted into an

assisted living facility operated by Americare Assisted Living, Inc.          Taylor’s

daughter, Andrea Heary, who serves as Taylor’s power of attorney, contacted John

Hancock Financial Services to obtain benefits under the long-term care policy

referenced in the judgment entry of divorce. A John Hancock representative

informed her that the premiums had not been paid since January 2003, and that the

coverage terminated when the account became overdue.

               The J0hn Hancock insurance policy included a “paid-up” benefit

provision that allowed Taylor to maintain coverage, but at a reduced level. The

reduced “paid-up” coverage provided a daily maximum benefit of nursing home care
of $54.00 and a lifetime maximum benefit of $98,550. The benefit amount was

determined by the amount of premiums paid as of February 1, 2003. (John Hancock

letter dated June 23, 2016, attached to motion to show cause.) If the policy had not

lapsed, full coverage would have provided $170 per day for nursing home care or

$85 per day for home health care and a maximum lifetime limit of $315,000. (Pre-

reduction benefits summary authenticated by affidavit of the records custodian of

John Hancock Financial Services submitted with trial exhibits.) The difference

between full coverage and reduced coverage is $216,450 in maximum lifetime

benefits.

               In October 2016, Taylor filed a motion to show cause against Heary,

alleging that he failed to pay premiums for long-term care insurance as required by

the judgment entry of divorce. One month later, in November 2016, Heary filed a

motion to modify spousal support and a response to Taylor’s motion to show cause,

alleging, among other things, that his “multiple debilitating health conditions” and

his debt relieved him of his spousal support obligation. In November 2016, Heary

was still obliged to pay monthly spousal support in the amount of $945 as ordered

by the judgment entry of divorce and modified by a subsequent order dated August

2, 2005.

               Taylor lives in Deltona, Florida, and Heary lives in Apollo,

Pennsylvania. Taylor, through counsel, asked the court for permission to appear for

trial via teleconferencing due to her disability. Heary, pro se, also filed a motion to

participate at trial by phone, claiming he was physically unable to appear in person
and that he could not afford to spend three days in Cleveland for a trial. The court

informed the parties that it lacked the technological capabilities to connect two

parties from different remote locations via teleconferencing. Therefore, the parties

agreed the hearing would be based on exhibits submitted by each party as well as

the parties’ pending motions and written closing arguments. The court accepted the

evidentiary exhibits submitted by the parties into evidence.

              Heary did not dispute that he stopped paying the long-term care

insurance premium in 2003. He argued that the magistrate’s decision filed in

February 2004, which was adopted by the court on August 2, 2005, granted the

motion to modify spousal support he filed on May 15, 2002, and thereby terminated

his ongoing obligation to pay the long-term care insurance premiums. Indeed, the

court’s August 2005 judgment entry granted the motion to modify spousal support.

              In his May 15, 2002 motion to modify, Heary had argued that his

spousal support obligation should be reduced because he lost his job, declared

bankruptcy, and “was paying LTD insurance for his former spouse—Donna Taylor

from the remaining 35% of the salary he did receive.” While the motion was

pending, Heary was injured in a motor vehicle accident on September 18, 2002.

Based on a change in circumstances, the court reduced his spousal support

obligation as follows:

      [Heary’s] Motion to Modify Support Post Decree (#101166) is hereby
      granted and effective May 15th, 2002, the spousal support obligations
      shall be $1,800.00 per month and effective September 18th, 2002, the
      spousal support obligation shall be $945.50 per month, until either
      party’s death or Plaintiff’s remarriage, subject to further order of the
      Court.

(Judgment entry dated August 2, 2005.) Neither the magistrate’s decision dated

February 12, 2004, nor the court’s decision dated August 2, 2005, mentioned

Heary’s obligation to pay premiums for long-term care insurance.

              In Heary’s November 2016 motion to modify spousal support, Heary

argued that the monthly social security benefit he receives for his disability minus

the amount of his monthly spousal support obligation was insufficient to cover his

living expenses and the cost of caring for the minor children he now has from

another marriage that ended in divorce. In support of his claims, Heary provided a

medical expense report, which showed unreimbursed medical expenses in the

amount of $18,552.04 between March 31, 2017 and March 7, 2018. However, he did

not provide any receipts or explanations of benefits to support the medical expense

report. The medical expense report was also not authenticated in any fashion.

              Based on the record and the evidence submitted by the parties, a

magistrate issued a decision finding that Heary failed to comply with the terms of

the judgment entry of divorce when he stopped paying premiums for Taylor’s long-

term disability insurance. The magistrate determined that Taylor should receive a

judgment against Heary in the amount of $216,450, which represents the difference

between the reduced “paid up” level coverage and the full extent of coverage under

the John Hancock policy. In reaching this conclusion, the magistrate explained:

      The Magistrate finds that the long term care provision was not defined
      as additional spousal support in the Magistrate’s Decision filed
      September 25, 1998. The provision was a standalone provision in the
      Decision, as well as the Judgment Entry of Divorce. The Magistrate
      further finds that the Motion to Modify Support filed by Mr. Heary on
      May 15, 2002 * * * is silent as to the payment of the long-term care
      insurance premiums. * * * The Magistrate’s Decision upon which Mr.
      Heary is basing his claim is silent as to the provision, as is the Judgment
      Entry arising from that Magistrate’s Decision. The Magistrate finds
      that Mr. Heary has failed to present evidence to support his claim that
      his obligation to pay the long term disability insurance was terminated
      by the February 2004 Magistrate’s Decision. The issue of modifying
      and/or terminating that provision was not even before the Court, other
      than as a reason to reduce the monthly spousal support order he was
      paying.

      Mr. Heary presented no evidence as a defense to failing to pay the claim
      [premiums] after January 2003. His monthly spousal support
      obligation was not modified until August 2, 2005[,] more than two and
      half years after [he] stopped paying the premium. The monthly
      premium was only $28.10 per month.

(Magistrate’s decision dated June 18, 2018.)

              The magistrate nonetheless granted Heary’s motion to modify

spousal support and reduced the obligation to $724 per month. The magistrate

found that Taylor’s recent receipt of social security benefits due to her age

constituted a change in circumstances that warranted a reduction in spousal

support.   Although Heary also receives social security disability benefits, the

magistrate concluded that those benefits were not a change of circumstances

because the prior support order was based on, and reduced because of, his disability.

The magistrate further observed that Heary’s medical expenses could not be

considered a change of circumstances because he “provided no independent

supporting documents to substantiate his claims.” (Magistrate’s decision dated

June 18, 2018.)
               Both parties filed objections to the magistrate’s decision.        After

considering the evidence and the magistrate’s decision, the trial court overruled the

parties’ objections and adopted the magistrate’s decision without modification.

Heary now appeals the trial court’s judgment.

                               II. Law and Analysis

                              A. Standard of Review

               A trial court has broad discretion in contempt proceedings. State ex

rel. Celebrezze v. Gibbs, 60 Ohio St.3d 69, 75, 573 N.E.2d 62 (1991). We, therefore,

will not reverse a trial court’s decision to hold a party in contempt absent a showing

of an abuse of discretion. Id. An abuse of discretion is evident where the trial court’s

judgment is unreasonable, arbitrary, or unconscionable. Booth v. Booth, 44 Ohio

St.3d 142, 144, 541 N.E.2d 1028 (1989).

                            B. Motion to Show Cause

               In the first five assignments of error, Heary argues the trial court

erred by finding him in contempt of court for failing to pay premiums for Taylor’s

long-term care insurance and ordering him to pay Taylor $215,450. He contends

the trial court erroneously concluded that he was required to continue paying the

premiums because the magistrate’s decision, dated February 12, 2004, which

modified his original spousal support obligation, eliminated the order requiring him

to pay the premiums. He further argues the magistrate’s finding that “Mr. Heary

presented no evidence as a defense to failing to pay the [premiums] after January

2003” is not supported by the record.
               It is undisputed that the judgment entry of divorce required Heary “to

pay for and maintain [Taylor] as a beneficiary of the John Hancock Long Terms

Insurance Trust until [Taylor’s] death or remarriage * * *.” (Judgment entry of

divorce at p. 7.) Heary contends he was relieved of this obligation when the

magistrate determined, in February 2004, that his spousal support obligation

should be reduced due to a change of circumstances.1

               However, Heary stopped paying the premiums in January 2003, over

a year before the magistrate issued its decision reducing his spousal support

obligation in February 2004. Although the magistrate’s February 2004 decision

reduced Heary’s spousal support obligation, it did not modify the order requiring

Heary to pay premiums for Taylor’s long-term care insurance. As the magistrate

accurately observed in her June 18, 2018 decision, the order to pay long-term care

insurance premiums was a “stand-alone provision,” meaning it was not tied to

Heary’s spousal support obligation and, therefore, was not changed by any

modification of spousal support. The issue of Taylor’s long-term care insurance was

never before the court in 2004 and 2005, because Heary did not request a

modification of this obligation in his motion to modify spousal support. Despite the

fact that Heary was never relieved of his responsibility to pay premiums for Taylor’s

long-term care insurance, he admitted that he stopped paying the premiums in



      1  Heary filed the motion to modify on May 15, 2002, and a magistrate presided
over hearings on the motion in June and November 2003. The magistrate issued a
decision on February 12, 2004, which was adopted by the trial court without modification
on August 2, 2005.
January 2003. Therefore, the trial court properly found him in contempt for failing

to pay the premiums.

              Taylor submitted verified evidence from John Hancock Financial

Services indicating that if Heary had continued paying the premiums, which cost

$28.10 per month, Taylor would have been entitled to a maximum lifetime limit of

coverage in the amount of $315,000. However, because Heary stopped paying the

premiums in January 2003, Taylor was only entitled to “paid up” benefits in the

amount of $98,550. The difference between full coverage and reduced coverage is

$216,450 in maximum lifetime benefits. Therefore, there was competent, credible

evidence to support the court’s finding that Heary was obligated to pay Taylor

$216,450 as a consequence of violating the divorce decree.

              Therefore, the first five assignments of error are overruled.

                                      C. Discovery

              In the seventh assignment of error, Heary argues the trial court erred

in refusing to allow him to take Taylor’s deposition. He contends her deposition

would have established that she has sufficient assets with which to support herself.

              In December 2017, Heary emailed Taylor’s lawyers requesting dates

when Taylor would be available for deposition. The parties eventually agreed that

the deposition would take place on January 22, 2018. Taylor’s lawyers explained

that Taylor’s deposition would have to take place at her residence due to her physical

infirmities, and Heary indicated to counsel that he would take Taylor’s deposition at

her residence. (See affidavit of Megan Spagnolo Lai at ¶ 7, attached to plaintiff’s
motion for protective order filed Jan. 10, 2018, hereinafter referred to as “Lai aff.”)

Even though the parties agreed that Taylor’s deposition would take place at her

residence, Taylor notified counsel that he scheduled the deposition to take place at

the office of Associated Court Reporters. (Lai aff. at ¶ 8.) When counsel reminded

Heary that Taylor would be unable to attend a deposition at the court reporter’s

office, he replied that the court reporter “[was] not going to accommodate her.” (Lai

aff. at ¶ 10.)

                 Taylor’s counsel subsequently filed a motion for protective order,

arguing that “Heary’s true motive is to harass Plaintiff and to impose an undue

burden on her.” (Plaintiff’s motion for protective order filed Jan. 10, 2018.) Counsel

also argued that due to Taylor’s infirmities, she should not be forced to travel in

order to attend a deposition for Heary’s benefit while Heary questions her from the

comfort of his home. Heary claimed he was unable to travel outside his home for

the deposition due to his own physical infirmities. The trial court granted Taylor’s

request for a protective order and ruled that neither party would be permitted to

take the deposition of the other party.

                 Civ.R. 26(C) governs the issuance of protective orders and permits a

trial court, for good cause shown, to grant a protective order to protect a party. The

order can mandate that the requested discovery not be had or can order that certain

discovery only take place on specified terms, and/or that discovery be limited to only

certain matters. Id.
              A trial court enjoys broad discretion in the regulation of discovery

proceedings. Juergens v. House of Larose, Inc., 8th Dist. Cuyahoga No. 106972,

2019-Ohio-94, ¶ 51. In exercising its discretion, the trial court “‘balances the

relevancy of the discovery request, the requesting party’s need for the discovery, and

the hardship upon the party from whom the discovery is requested.’” Abdelshahid

v. Cleveland Clinic Found., 8th Dist. Cuyahoga No. 102109, 2015-Ohio-2274, ¶ 10,

quoting Stegawski v. Cleveland Anesthesia Group, Inc., 37 Ohio App.3d 78, 85, 523

N.E.2d 902 (8th Dist.1987).

              An appellate court will reverse a trial court’s decision limiting a

party’s right to discovery only “if such a decision is improvident and affects the

discovering party’s substantial rights.” Kaufman v. Young, 8th Dist. Cuyahoga No.

105761, 2017-Ohio-9179, ¶ 42, citing Bellinger v. Weight Watchers Gourmet Food

Co., 142 Ohio App.3d 708, 717, 756 N.E.2d 1251 (5th Dist.2001).

              Heary could have obtained Taylor’s deposition if he had agreed to

take it at her residence. Taylor’s request that the deposition take place at her

residence was reasonable due to her debilitating condition, and Heary made no

effort to accommodate her. Therefore, the trial court acted within its discretion

when it precluded Heary from taking her deposition. The protective order was fair

since it prohibited both parties from taking the other party’s deposition, and the

parties were able to obtain discovery by propounding interrogatories and requests

for production of documents on each other. We find no abuse of discretion under

these circumstances.
               The seventh assignment of error is overruled.

                    D. Motion to Modify Spousal Support

               In the sixth assignment of error, Heary argues the magistrate

incorrectly stated Taylor’s age. In the eighth assignment of error, Heary asserts that

the trial court incorrectly stated in the magistrate’s decision that he pays $97 per

month for health insurance when he actually pays $297 per month. Heary argues

in the ninth assignment of error that the magistrate inaccurately stated his income.

In the tenth assignment of error, Heary argues the magistrate mischaracterized the

extent of his medical conditions. And in the eleventh assignment of error, he argues

the magistrate erred by allowing Taylor to continue to garnish his social security

benefits after he filed his motion to modify spousal support in October 2016. We

discuss these assigned errors together because they all relate to the propriety of the

trial court’s decision to modify spousal support.

               A trial court lacks jurisdiction to modify a spousal support order

unless the court expressly retained jurisdiction to make the modification.

Mandelbaum v. Mandelbaum, 121 Ohio St.3d 433, 2009-Ohio-1222, 905 N.E.2d

172, paragraph two of the syllabus; R.C. 3105.18(F). If the court retained jurisdiction

for modification in the judgment entry of divorce, the trial court must consider the

factors set forth in R.C. 3105.18(C)(1) to determine whether the existing support

order should be modified due to a significant change in circumstances.

Mandelbaum at ¶ 31. As relevant here, R.C. 3105.18(C)(1) states that the trial court

should consider (1) the parties’ income from all sources, including income derived
from the property division made by the court; (2) the relative earning abilities of the

parties; (3) the parties’ ages and physical, mental, and emotional conditions; (4) the

parties’ retirement benefits; (5) the relative assets and liabilities of the parties; and

(6) any other factor that the court finds to be relevant and equitable. See R.C.

3105.18(C)(1).

                 The party seeking the modification of spousal support has the burden

of establishing that a modification is warranted. Brzozowski v. Brzozowski, 8th

Dist. Cuyahoga No. 101013, 2014-Ohio-4820, ¶ 20. A modification is warranted if

the movant demonstrates (1) a substantial change in circumstances that makes the

existing award no longer reasonable, and (2) “[t]he change in circumstances was not

taken into account by the parties or the court as a basis for the existing award when

it was established or last modified[.]” R.C. 3105.18(F)(1)(b).

                 As previously stated, the trial court reduced Heary’s spousal support

obligation from $3,060 per month to $945.50 per month in August 2005. In his

recent motion to modify spousal support, filed in November 2015, Heary argued his

spousal support obligation should be terminated because (1) he needs the full

amount of his social security benefits to cover the costs of his medical bills, and (2)

Taylor no longer needs spousal support now that she receives her own social security

benefits.

                 As Heary asserts, Taylor was 66 years old at the time the magistrate

issued her decision rather than 64 years old as noted by the magistrate. However,

her age is only relevant for purposes of social security benefits since her physical
disability makes it impossible for her to earn an income. Taylor is legally blind and

confined to a wheelchair. Therefore, the magistrate’s mistake regarding Taylor’s age

is of no consequence. Heary was 65 years old at the time the magistrate issued her

decision. But since Heary is disabled, his age is not a significant factor. Thus, other

factors, such as the relative assets and liabilities of the parties, the parties’ physical

conditions, and the parties’ retirement benefits are more significant factors than the

parties’ ages.

                 The evidence showed that Heary receives social security benefits in

the amount of $30,204 annually and receives child support from his second wife in

the amount of $33,024 annually. Heary also receives a derivative benefit from social

security for his two minor children. Heary has custody of the children 50 percent of

the time.   Despite his disability, Heary worked as a visiting professor at the

University of Pittsburgh in 2007, but no evidence was presented as to the income he

received from that employment. Nor was there evidence that Heary receives any

retirement benefit other than social security.

                 According to court documents filed in Heary’s divorce case from his

second wife in 2015, Heary owned his home, two cars, a motorcycle, a camper, and

a boat. Heary purchased an Audi S Wagon for approximately $40,000 in December

2014. Heary still owns his home, which he purchased in 2008 for $279,000.

However, in response to interrogatories, Heary indicated that the fair market value

of his house was $240,000 and that he owed $245,000 on the mortgage. No
evidence was presented as to whether Heary still owns a second car, the camper, the

motorcycle, or the boat, nor was there any evidence as to the value of those assets.

                Taylor owns a home a Florida with a monthly mortgage payment of

$736.17. No evidence was presented as to the value of Taylor’s house, but Taylor

intends to sell the house as soon as practicable. There is no evidence that Taylor

owns a car, and there was no evidence that she has any expenses associated with

owning a car.

                Taylor was not employed at the time of the divorce, and there is no

evidence that she has been employed since she moved to Florida at the time of the

divorce. In 2016, Taylor received a lump sum payment in the amount of $42,151.65

for spousal and child support arrearages as the result of an intercept on funds Heary

was receiving from Traveler’s Insurance Company for underinsured motorist

coverage resulting from a 2015 automobile accident.

                Taylor’s only taxable income in 2014, 2015, and 2016 was the spousal

support she received. Evidence presented in support of Heary’s motion to modify

custody showed that Taylor received spousal support in the amount of $11,346

($945.50 x 12 months) annually. She started receiving social security benefits in

2017, in the amount of $12,828, and receives $19,440 from the John Hancock long-

term care insurance policy.

                John Hancock assessed Taylor prior to approving benefits under the

long-term care policy. The assessment revealed that she needs assistance with daily

activities such as dressing, toileting, sitting, standing and feeding herself. John
Hancock approved her claim for long-term care benefits based on its assessment of

Taylor’s disability.

               In March 2016, Taylor became a resident of an assisted living facility,

which costs $2,325 per month. Under the reduced level of coverage, John Hancock

reimburses her $1,620 per month. Thus, Taylor pays $705 out of pocket each month

for long term care.      Had the policy not lapsed, she would have received

approximately $5,000 month in coverage and would have had no out-of-pocket

expense. Evidence showed that the maximum lifetime benefits under the John

Hancock policy will be depleted in 2021, at which point the entire cost of Taylor’s

care will be an out-of-pocket expense.

               As previously stated, Heary argued his spousal support obligation

should be terminated, in part, because he needs the full amount of his social security

benefits to cover the costs of his medical bills. However, the spousal support order

requiring him to pay Taylor $945.50 per month was based on his award of social

security disability benefits in 2002. Indeed, the court’s prior order, dated August 2,

2005, reducing the amount of spousal support from $3,060 per month to $945.50

per month, was based on injuries Heary sustained in his 2002 motorcycle accident,

which resulted in Heary’s disability. Therefore, the medical conditions he sustained

as a result of that accident were contemplated when the spousal support order was

last modified. In other words, Heary’s disability is not a change of circumstances

that warrants a modification of spousal support.
               Nevertheless, Heary contends he now has substantial out-of-pocket

medical expenses that make it impossible for him to continue paying spousal

support. However, he provided no independent documents or other evidence to

substantiate the amount of his medical expenses. Although there is some evidence

that Heary was involved in a motor vehicle accident in 2015, he failed to provide any

competent, credible evidence establishing that his medical expenses constituted a

change in circumstances that would warrant a modification of spousal support.

               Heary argues that Taylor failed to report the lump-sum payment in

the amount of $42,000 that she received for spousal support arrearages in 2016. He

claims these funds, which were paid by Traveler’s Insurance Company as

underinsured motorist coverage, were intended to cover the cost of his medical bills.

However, as previously stated, he failed to present verified evidence of any medical

bills.   Moreover, the funds were intercepted pursuant to R.C. 3121.037(A)(11)

because Heary owed an arrearage of spousal and child support to Taylor that

exceeded that amount. Since Heary owed these funds to Taylor for years before he

requested a modification of spousal support, the lump-sum payment was not a

change of circumstances warranting a reduction in spousal support.

               However, Taylor’s recent eligibility for social security payments is a

change of circumstances that warrants a reduction in spousal support. The evidence

shows that in 2017, Taylor became eligible to receive social security benefits and that

she was receiving $12,828 per year in social security payments in 2017. This is a

substantial change in circumstances that warranted a reduction in spousal support.
               The trial court reduced Taylor’s spousal support from $945.50 per

month to $724 based solely on Taylor’s receipt of social security benefits. The

reduction might have been greater, but for the fact that Heary failed to continue

paying the monthly premium at the rate of $28.10 per month for Taylor’s long-term

care insurance. As previously stated, the reduced “paid-up” benefits will provide

Taylor with coverage in the amount of $19,710 annually over five years. Had Heary

continued to pay the premiums as required by the divorce decree, Taylor would be

receiving $63,000 annually over five years.

               The $19,710 Taylor receives is not sufficient to cover the cost of living

in an assisted living facility. The monthly cost of living in the assisted living facility

is $2,325, but Taylor only receives $1,642.50 per month from the long-term

disability insurance. Consequently, Taylor is solely responsible for the remaining

$682.50 per month. As the magistrate observed in her June 18, 2018 decision:

      [E]ach month that Ms. Taylor has to pay out of pocket for the assisted
      living facility[,] Ms. Taylor is dissipating funds that could be saved to
      assist her in paying for the assisted living or nursing home care as is
      needed beyond the five years that the long term disability insurance will
      cover.

               Therefore, Taylor’s receipt of long-term care insurance benefits, at the

significantly reduced rate, is not a change in circumstances that would warrant an

additional reduction in spousal support. Moreover, the fact that Taylor will have

insufficient funds to cover the cost of her long-term care is Heary’s fault. Therefore,

the court’s decision to reduce, but not eliminate spousal support, was reasonable

under the circumstances and was not an abuse of discretion.
              The sixth, eighth, ninth, tenth, and eleventh assignments of error are

overruled.

              Judgment affirmed.

      It is ordered that appellee recover from appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate be sent to the Cuyahoga County Court of

Common Pleas, Domestic Relations Division, to carry this judgment into execution.




      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.



EILEEN T. GALLAGHER, PRESIDING JUDGE

MARY J. BOYLE, J., and
LARRY A. JONES, SR., J., CONCUR